Title: Enclosure: Advertisement: Ohio Lands, 10 March 1784
From: Washington, George
To: 



Mount Vernon [c.10] March 1784

The Subscriber Would Lease about 30,000 acres of land on the Ohio & Great Kanhawa, for which he has had Patents ten or twelve years. Ten thousand of these, in three Tracts, lie upon the Ohio, between the mouth’s of the two Kanhawa’s; having a front upon the river of 15 miles, & beautifully border’d by it. The remaining 20,000 acres, in four other Surveys, lie upon the great Kanhawa, from the mouth, or near it, upwards. These four Tracts (together) have a margin upon that river, (by which they are bound) of more than forty miles.
After having said thus much of the Land, it is almost superfluous to add that the whole of it is river low grounds of the first quality—but it is essential to remark that a great deal of it may be converted into the finest mowing ground imaginable, with little or no labour. Nature, & the water-stops which have been made by the Beaver, having done more to effect this, than years of hard labour in most other rich soils; and that the Land back of these bottoms, must forever render the latter uncommmonly profitable for Stock, on account of the extensiveness of the range; as it is of a nature (being extremely broken) not to be seated or cultivated.
These lands may be had on three tenures: First—until Jany 1795, & no longer; Second—until Jany 1795, renewable every ten years forever. Third—for 999 years.
The Rents, conditions & priviledges as follow. First, An exemption from rent three years upon condition that five acres for every hundred, & proportionably for a greater or lesser quantity contained in the Lease, shall within that space be cleared & tilled, or in order for the latter; and a house, fit for the comfortable accommodation of the Tenant, erected on the premises.
Second, That before the expiration of the term of the Leases of the first tenure; or the first ten years of those of the second & third; a dwelling house of Brick or Stone, or of framed work

with a stone or brick chimney; & a good Barn, suited to the size of the Tenement shall be built thereon—an Orchard of good fruit, to consist of as many trees as there are acres specified in the lease, planted & enclosed; And five acres for every hundred, & proportionably for a greater or lesser quantity, improved into meadow; which—or the like quantity, shall always be retained for mowing.
Third—The land to be accurately measured to each grantee; who will be allowed to take in regular form (with an extension back proportioned to the front on the river) as much as his inclination, & ability may require; which quantity shall be secured to him and his Heirs, by Lease in the usual form, with proper clauses binding on Landlord & Tenant, for the performance of covenants.
Fourth. A Spanish milled Dollar of the present coin, shall pass in payment of the rent for six shillings; & other current Gold & Silver coin, in that proportion.
Fifth—The Staple commodity, or other article of produce (for the greater ease & convenience of the Tenant) may be substituted in lieu of money rents in the Leases, if the Parties, at, or before the first rent shall become due, can agree upon a medium value for it.
Sixth. If the exigency or policy of the State in which these Lands lie, should at any time impose a tax upon them, or their appendages; such tax is to be borne by the Tenant.
Seventh. These conditions &ca being common to the Leases of the three different tenures, the rent,
Of the First. Will be four pounds per ann: for every hundred acres contained in the Lease; & proportionably for a greater or lesser quantity.
Of the Second—one shilling for every acre contained in the Lease, until the year 1795. one shilling & six pence for the like quantity afterwards, ’till the year 1805. two shillings afterwards ’till the year 1815. And the like increase per acre every ten years ’till the rent amounts to, & shall have remained at, five shillings for the ten years next insuing—after which it is to increase three pence pr acre every ten years for ever.
Of the Third—Two shillings for every acre therein contained; at which it will remain for 999 years—the term for which it is granted.

The situation of these Lands is not only pleasant, but in any point of view in which they can be considered, must be exceedingly advantageous—for if the produce of the country, according to the ideas of some, shou’d go down the Mississippi, they are nearly as convenient for that transportation, having the Stream without any obstruction in it to descend, as those which are now settling about the Falls of the Ohio, & upon Kentuckey, (to the choice of which, among other reasons, people were driven by the Grants to the Officers & Soldiers, of which these are part, in the upper country, & from the impracticability of obtaining Lands in extensive bodies elsewhere) If it shou’d come by way of Fort Pitt, to Potomac, (which is the most  or to the Susquehannah—by the Great Kanhawa to James river—or by the Lakes Erie & Ontario to New York, they are infinitely more so—being, according to Hutchins’s table of distances, 422 miles, all of which is against the Stream, nearer to those markets than the Settlements last mentioned—And what, in the present situation of things, is a matter of no triffling consideration, no other claims can interfere with these—patents having been long granted for the Land, & the property of it well known; and besides, by laying on the So. East side of the Ohio can give no jealousy to the Indians—the proprietors of it therefore, may cultivate their Farms in peace, & fish, fowl & hunt without fear or molestation.
Altho’ I do not lay any stress upon it, the presumption being that the Indians during the late war, have laid all in ruins—yet it is of record in the Courts of Bottetourt & Fincastle (in which Counties the land did lay) that buildings, Meadows & other improvements which were made thereon in the years 1774 & 1775. designedly for the accommodation of Tenants, cost the subscriber, as appears by the oaths of sworn appraisers conformably to the directions of an act of the Assembly, of Virginia for seating and cultivating Lands, £1568:18:7½ equal to £1961.3.3—Maryland, Pennsylvania or Jersey currency.
These Lands being peculiarly well adapted for small Societies who may incline to live detached & retired; any such applying in a body or by their pastors or Agents, shall have every assistance & encouragement, which can with convenience & propriety be given by,

G: W——n

